Name: Commission Regulation (EEC) No 2945/93 of 26 October 1993 determining the extent to which applications lodged in October 1993 for import licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 266/10 Official Journal of the European Communities 27. 10. 93 COMMISSION REGULATION (EEC) No 2945/93 of 26 October 1993 determining the extent to which applications lodged in October 1993 for import licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted deriving, inter alia, from the Interim Agreement between the Communities and the Czech and Slovak Federal Republic upon the dissolution of the latter on 31 December 1992 and in consequence the concessions provided in the Interim Agreement should be accorded without distinction to products originating in the Czech Republic or in the Slovak Republic, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 2699/93 of 30 September 1993 laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Interim Agree ­ ments concluded by the Community with the Republic of Poland, the Republic of Hungary, the former Czech and Slovak Federal Republic (') and in particular Article 4 (5), Whereas the applications for import licences lodged for the fourth quarter of 1993 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribu ­ tion ; Whereas, in the case of the first-mentioned category of products, the surplus to be added to the quantity available for the following period should be determined ; Whereas declarations have been submitted by both the Czech Republic and the Slovak Republic informing the Communities that both the Czech Republic and the Slovak Republic continue to assume all the obligations HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 October to 31 December 1993 submitted under Regula ­ tion (EEC) No 2699/93 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 January to 31 March 1994 applications may be lodged pursuant to Regulation (EEC) No 2699/93 for import licences for a total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 27 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p. 88 . 27. 10 . 93 Official Journal of the European Communities No L 266/ 11 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1993 1 3,34 2 29,75 4 100,00 5 100,00 6 96,37 7 12,50 8 100,00 9 64,19 10 100,00 11 100,00 12 10,48 14 100,00 15 100,00 16 100,00 17 100,00 18 100,00 19 7,65 21 100,00 22 100,00 23 100,00 24 100,00 25 100,00 26 100,00 27 100,00 No L 266/12 Official Journal of the European Communities 27. 10. 93 ANNEX II (tonnes) Group No Total quantity available for the period 1 January to 31 March 1994 1 127,50 2 212,50 4 7 583,00 5 1 713,00 6 1 262,50 7 1 000,00 8 763,00 9 450,00 10 937,50 11 187,50 12 165,00 14 2 250,00 15 3 150,00 16 900,00 17 975,00 18 142,50 19 48,75 21 1 253,55 22 840,00 23 1 871,85 24 260,00 25 4 231,07 26 255,00 27 1 836,50